Citation Nr: 0938068	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a dermatological 
disorder characterized as acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 
1982.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection has long been in effect for spontaneous 
pneumothorax with asthma, rated as 30 percent disabling.  In 
a rating action in August 2008, service connection was 
granted for another issue which was part of the current 
appeal, namely a dermatological disorder characterized as 
eczema and dermatitis, for which a noncompensable rating was 
assigned.  The issue as to the rating assigned is not part of 
the current appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records show no history or 
findings of acne at entrance, although he had a history of 
eczema.  In service, virtually as soon as he was given 
steroids for his asthma, he began to develop an associated 
rash characterized as eczema and wheals.  On one consult, it 
was concluded that he might have an Aminophylline allergy for 
which he was given treatment and desensitizations were 
recommended.  

Clinical notations in March and April 1979 refer to a rash on 
his arms, forearms, left wrist, a small dry scaly patch on 
his arm and upper lip, and papules and pruritis on both 
hands.  Contact dermatitis was suggested.

In October 1979, he was noted to have an increased problem 
with an itching rash on his hands and neck.  The physician 
observed lichenified plaques on his hands, wrist and cervical 
areas.  Atopic eczema was suggested.  Specialized testing did 
not confirm an Aminophylline allergy.

A dermatological consult in September 1980 noted that there 
was no clear case of allergy and his Prednisone was necessary 
for the asthma.  The rash at that time was on his arms, chest 
and back and had been present for two weeks.  He had also 
developed some definite bumps, pronounced in the left and 
right upper deltoids, upper chest and upper back, without 
discharge.  It was felt that it also might be a reaction to 
his medicine.  On another notation in September 1980, the 
rash was described as involving the upper trunk and his arms.  
Small vesicles were present.  Another finding was that the 
skin pattern looked similar to a pityriasis but without 
scaling.  In November 1980, the dermatology clinical notation 
was that he had superimposed steroid acne on preexisting acne 
vulgaris on his face, neck, trunk, upper arms, gluteal areas.  
(emphasis added) There had been gradually reduction of 
activity since discontinuation of the Prednisone.  He also 
had noted recurrent vesicular formations on his hands which 
had been present since childhood.

In February 1981 he was noted to have had a rash on his hands 
for a month with itching but no pain.  Warm, hot water made 
it itch more.  He also had chapped skin on both hands, palm 
and knuckle sides, with cracking of the skin and some minor 
sores.  It was felt that he had dry skin and contact 
dermatitis with possible scabies.  He was given various 
Kenalog formulations.

On a physical examination apparently in November 1981 prior 
to separation, he was noted to have acne on his back.

On a VA examination in 1984, he was noted to have atopic 
dermatitis and allergic rhinitis which strongly suggested an 
atopic component to his asthma.  The dermatology clinic had 
described his lesions as excoriated and lichenified papules 
on the arms and in the popliteal fossa for which he had been 
treated with steroid cream.

On VA examination in 1986, it was noted that when he had an 
acute asthma attack, he would also develop a skin rash which 
had been termed atopic dermatitis.  Thereafter, repeated VA 
clinic visit reports from the mid-1980's forward show ongoing 
dermatological problems over his extremities and body since 
1979.  For the most part, it was described as atopic 
dermatitis from which he had some scarring; but he was also 
noted to have acne scarring involving his back, arms and 
hands.  VA evaluations have described lesions on various 
parts of the body including his face, and he has reported 
that at times, the itching became unbearable and he was 
treated with Atarax.  Clinical records also show he has also 
had episodes of otitis externa and otitis media.

On VA evaluative report in August 2004 specifically noted 
that since 1979, he had had skin lesions involving a rash, 
itching and swelling of the hands, neck, face, arms, legs, 
groin and trunk areas, flare-ups occurring every 6 months or 
so since 1979.  However, it was also specifically noted that 
he had had severe acne on his back since 1979 as well for 
which Retin A was used along with other medications with 
temporary relief.  He also had recurrent nail fungus even 
after using oral Lamisil.  

Examination showed evidence of his having had lesions in many 
areas, with darkened infraorbital areas and Demie Morgan 
folds; antecubital fossa, distal finger of the right hand, 
both popliteal fossae and several areas of his legs were 
hyperpigmented; there were lichenified plaques with scale and 
some linear erosions; and his back showed multiple comedones, 
papules and hyperpigmented patches.  His large toenails had 
distal yellowing and separation from the plate which was felt 
to be onychomycosis.  Pertinent diagnoses included atopic 
dermatitis and acne.

The Board notes that as requested, the Veteran's ongoing 
dermatological caregiver opined that his atopic eczema was of 
service origin as well as an immunological response to his 
asthma.  However, an opinion was not rendered with regard to 
the acne.  This simply may have been inadvertent error but 
such an assumption is best not made on the Board's own 
motion.

Nonetheless, in August 2008, the VARO granted service 
connection for the eczema and dermatitis but denied it for 
the acne.

The Board is well aware of the Court decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, in that 
instance, a skin disorder which had "active and inactive 
stages" or was subject to remission and recurrence. The Court 
also remanded that case for VA to schedule the Veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder. Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed").  See also Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled).

Given the aggregate evidence of record, the Board finds that 
further development would be of benefit to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If the Veteran has additional data with 
regard to his ongoing acne or other 
dermatological problems other than the 
already service-connected dermatitis and 
eczema, he should provide it; or 
alternatively, he may be able to indicate 
where it might be obtained, and after any 
appropriate release, VA should assist him 
in obtaining such information.

2.  The Veteran's ongoing VA 
dermatological caregiver and/or the VA 
staff physician who previously provided 
opinions in his case, HBH, M.D., should be 
asked to opine as to whether the Veteran 
now has acne and/or any other skin 
disability, separate and apart from eczema 
and atopic dermatitis, and the probable 
etiology thereof.  

    If either of these two specific VA 
physicians are unavailable, the case 
should be given to another VA physician 
with comparable expertise to respond to 
the same questions.  The claims file, all 
evidence and a copy of this remand should 
be made available to the opiner(s).  

    If an additional VA examination is 
required, this should be scheduled and 
effectuated at a time to accommodate the 
Veteran's work and family situation and 
preferably at a time when these "acne-
like" lesions are active and/or 
residuals, if any, are observable.

    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that such currently 
diagnosed disorder was caused directly by or 
arose during his military service, or 
developed after service as due to, the result 
of, or aggravated by a service-connected 
disability, or whether such incurrence, 
causation, or aggravation is unlikely (i.e., 
less than a 50-50 degree of probability).  
    
    The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  The case should then be reviewed and 
if the decision remains unsatisfactory, a 
SSOC should be issued and the Veteran and 
his representative should be afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


